Citation Nr: 0605540	
Decision Date: 02/27/06    Archive Date: 03/01/06

DOCKET NO.  04-39 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bronchiectasis.

2.  Entitlement to a compensable rating for residuals of 
pulmonary tuberculosis. 



REPRESENTATION

Appellant represented by:	G. D. Keenum, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from November 1942 to October 
1945.

In a September 2003 decision, the Board of Veterans' Appeals 
(Board) determined that no new and material evidence had been 
submitted to reopen a claim for service connection for 
bronchiectasis.  This appeal arises from a July 2004 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Jackson, Mississippi, that determined that new 
and material evidence had not been submitted since the 
September 2003 Board decision and denied a compensable rating 
for pulmonary tuberculosis.         


FINDINGS OF FACT

1.  VA has fulfilled its duty to notify the veteran of the 
evidence necessary to substantiate the claims and to assist 
him by obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the issues.

2.  By decision of September 2003, the Board determined that 
no new and material evidence was submitted to reopen a claim 
of entitlement to service connection for bronchiectasis and 
properly notified the veteran of that decision.  

3.  Evidence received by VA since the September 2003 Board 
decision does not by itself or when considered with previous 
evidence of record, relate to an unestablished fact necessary 
to substantiate the claim nor does it raise a reasonable 
possibility of substantiating the claim.  

4.  Pulmonary tuberculosis has been inactive since active 
military service; no pulmonary tuberculosis lesion has been 
demonstrated.  


CONCLUSIONS OF LAW

1.  The September 2003 Board decision is final.  38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. § 20.1100 (2005).

2.  New and material evidence has not been received to reopen 
the finally denied claim of entitlement to service connection 
for bronchiectasis and the claim is not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2005).

3.  The criteria for a compensable schedular rating for 
pulmonary tuberculosis are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.97, Diagnostic Code 6724 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA redefined VA's duty to assist and enhanced VA's duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) 
(2005).

Under the VCAA, VA has a duty to tell a claimant what 
evidence is needed to substantiate a claim, what evidence the 
claimant is responsible for obtaining and what evidence VA 
will undertake to obtain.  38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2005).  VA has also undertaken to tell claimants to 
submit relevant evidence in their possession.  38 C.F.R. 
§ 3.159(b) (2005).  

VA has made required efforts to notify the veteran of the 
information and evidence needed to substantiate his claims.  
The RO provided rating decisions, statement of the case, and 
a supplemental statement of the case.  VA sent VCAA notice 
letters in February and March 2004.  These documents provided 
notice of the law and governing regulations as well as the 
reasons for the determination made regarding his claims.  
They informed the veteran what evidence is needed to 
substantiate the claims.  

The VCAA letters also informed the veteran of the evidence he 
was responsible for obtaining, and what evidence VA would 
undertake to obtain.  

VA has met its duty to assist in obtaining any relevant 
evidence available to substantiate the claims, including the 
development required of VA in the case of an application to 
reopen a finally decided claim.  VA examination reports are 
associated with the claims files.  All identified evidence 
has been accounted for to the extent possible.  38 U.S.C.A. 
§ 5103A (b)-(d); see also 38 C.F.R. § 3.159(c).

VA provided required VCAA notice prior to the initial adverse 
decision, as required by 38 U.S.C.A. § 5013A.  Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004).  In Short Bear v. 
Nicholson, 19 Vet. App. 341, (2005), the United States Court 
of Appeals for Veterans Claims (Court) determined that only 
VA's failure to point out what evidence is needed to 
substantiate the claim would be unfairly prejudicial to the 
veteran. 

Reopening

Unless the Chairman of the Board orders reconsideration, all 
decisions of the Board are final on the date stamped on the 
face of the decision.  38 C.F.R. § 20.1100; see also 
38 U.S.C.A. § 7103(a); Hayslip v. Principi, 364 F.3d 1321, 
1326 (Fed. Cir. 2004).  Because the Chairman did not order 
reconsideration of the Board's September 2003 decision, it is 
final.

With respect to a claim that has been finally disallowed, the 
law and regulations provide that if new and material evidence 
has been presented or secured, the claim may be reopened and 
the former disposition reviewed.  38 U.S.C.A. § 5108.  

In February 2004, the veteran's attorney filed an application 
to reopen the claim.  As such, the application was received 
after August 29, 2001, the effective date of the amended 
version of 38 C.F.R. § 3.156(a) and; therefore, the amended 
provisions applies to this case.  See 38 C.F.R. § 3.156(a) 
(2005).

38 C.F.R. § 3.156(a) (2005) states: 

A claimant may reopen a finally adjudicated claim 
by submitting new and material evidence.  New 
evidence means existing evidence not previously 
submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself 
or when considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New and 
material evidence can neither be cumulative nor 
redundant of the evidence of record at the time 
of the last prior final denial of the claim 
sought to be reopened, and must raise a 
reasonable possibility of substantiating the 
claim.

Furthermore, in determining whether the evidence is new and 
material, the credibility of the newly presented evidence is 
presumed.  Kutscherousky v. West, 12 Vet. App. 369, 371 
(1999) (per curiam) (holding that the "presumption of 
credibility" doctrine, as articulated in Evans, was not 
altered by the ruling in Hodge, and continues to be binding 
precedent).  The Board is required to give consideration to 
all of the evidence received since the last disallowance of 
this claim on any basis, in this case, since the Board 
decision dated in September 2003.  Hickson v. West, 12 Vet. 
App. 247, 251 (1999).

The evidence received by VA since the Board's September 2003 
decision includes VA medical evidence, private medical 
evidence, lay witness statements, and the veteran's 
testimony.  None of this evidence tends to add anything 
significant to the record that had not previously been 
considered by the Board.  The VA medical evidence notes 
current respiratory symptoms and complaints.  The private 
medical evidence notes severe chronic obstructive pulmonary 
disease (COPD) and other diagnosed illnesses.  This evidence 
does not raise a reasonable possibility of substantiating the 
claim.  

The medical literature submitted contains information 
concerning various respiratory disorders.  Lay witnesses 
recalled that the veteran coughed many years ago.  The 
veteran attempted again to link bronchiectasis to active 
service.  

While the credibility of the veteran's opinion concerning the 
etiology of his lung disorders must be presumed to be 
credible for the limited purpose of reopening a claim, even 
presuming its credibility, the veteran had previously 
submitted this claim to VA's decision makers.  As noted 
above, new evidence means evidence not previously submitted 
to agency decision makers.  Thus, the testimony and 
assertions are not new and material evidence.   

Because new and material evidence has not been submitted, the 
Board must deny the application to reopen the service 
connection claim. 

Compensable Rating for Pulmonary Tuberculosis 

Disability ratings are based upon the average impairment of 
earning capacity as determined by VA's  Schedule for Rating 
Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2005).  Diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4.  The entire medical 
history is reviewed when making disability evaluations.  
38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  
38 C.F.R. § 4.2.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional 
abilities.  38 C.F.R. § 4.10.

Pulmonary tuberculosis has been rated noncompensably 
disabling for the entire appeal period under Diagnostic Code 
6724.  Where a rating for pulmonary tuberculosis was entitled 
on or prior to August 18, 1968, residuals of inactive 
pulmonary tuberculosis are rated 100 percent disabling for 
two years after the date of inactivity, following active 
tuberculosis, which was clinically identified during active 
service or subsequently; 50 percent thereafter for four 
years, or in any event, to six years after date of 
inactivity; 30 percent thereafter, for five years, or to 
eleven years after date of inactivity.  Following moderately 
advanced lesions, provided there is a continued disability, 
emphysema, dyspnea on exertion, impairment of health, etc, a 
20 percent rating is warranted.  The Rating Schedule also 
provides that where none of the above are met, a 
noncompensable (zero percent) rating is warranted.  38 C.F.R. 
§ 4.97, Diagnostic Code 6721 (2005). 

In this case, the medical evidence reflects that pulmonary 
tuberculosis has been inactive since active military service.  
Moreover, there is no evidence that a lesion has ever been 
associated with pulmonary tuberculosis.  The June 2004 VA 
respiratory examination report notes moderate obstructive 
ventilatory defect along with dyspnea on exertion, but 
because no tuberculosis lesion had ever been found, a 20 
percent rating is not warranted.  Because neither COPD nor 
bronchiectasis has been attributed to pulmonary tuberculosis, 
the Board may not consider a rating for those disabilities.  

The veteran testified in June 2005 that his pulmonary 
tuberculosis caused right arm limitation of motion, cough, 
sputum, shortness of breath, and precluded walking long 
distances.  Concerning the use of this testimony as competent 
evidence, the Board notes that competent lay evidence is 
defined as that evidence which does not require specialized 
education, training, or experience.  38 C.F.R. § 3.159(a) 
(2).  The veteran may competently report the date of onset of 
his symptoms.  He may not, however, competently attribute 
these symptoms to pulmonary tuberculosis, as only those who 
have specialized training and knowledge are competent to 
render such an opinion.  38 C.F.R. § 3.159(a) (1); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).   

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of it is 
against the claim.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  See 38 U.S.C.A. § 5107 (West 2002); 
Gilbert, supra.  The claim for a compensable schedular 
disability rating for pulmonary tuberculosis is denied.  

Extraschedular Evaluation

The provisions of 38 C.F.R. § 3.321(b) (2005) provide that 
where the disability picture is so exceptional or unusual 
that the normal provisions of the Rating Schedule would not 
adequately compensate the veteran for his service-connected 
disability, an extra-schedular evaluation will be assigned.  
Where the veteran has alleged or asserted that the schedular 
rating is inadequate or where the evidence shows exceptional 
or unusual circumstances, the Board must specifically 
adjudicate the issue of whether an extraschedular rating is 
appropriate, and if there is enough such evidence, the Board 
must direct that the matter be referred to the VA Central 
Office for consideration.  If the matter is not referred, the 
Board must provide adequate reasons and bases for its 
decision to not so refer it.  Colayong v. West 12 Vet. App. 
524, 536 (1999); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

In this case, the disability has not been shown, or alleged, 
to cause such difficulties as marked interference with 
employment or to warrant frequent periods of hospitalization 
or to otherwise render impractical the application of the 
regular schedular standards.  In the absence of evidence of 
such factors, the Board is not required to remand this matter 
to the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b) (1).  See Bagwell v. Brown, 9 Vet. App. 157, 158-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash, 
8 Vet. App. at 227.  See also VAOPGCPREC. 6-96. 




ORDER

New and material evidence not having been received; the claim 
of entitlement to service connection for bronchiectasis must 
be denied.  

Entitlement to a compensable rating for residuals of 
pulmonary tuberculosis is denied.  



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


